FOR IMMEDIATE RELEASE CONTACT:Paul D. Geraghty, President and CEO PHONE:215-513-2391 HARLEYSVILLE NATIONAL CORPORATION REPORTS FIRST QUARTER EARNINGS OF $4.6 MILLION Declares dividend of 1 cent per share payable June 15, 2009 HARLEYSVILLE, PA (April 23, 2009) - Harleysville National Corporation (NASDAQ:HNBC) reported today net income of $4.6 million or $.11 per diluted share for the first quarter of 2009, compared to $7.3 million, or $.23 per diluted share, for the first quarter of 2008.First quarter results include a non-cash other-than-temporary impairment charge of $1.3 million on collateralized debt obligation investments in pooled trust preferred securities, as well as other investments.First quarter results also include $1.0 million in severance expenses.These costs were offset by a $2.0 million gain on the sale of investment securities, as well as a $1.7 million gain from the sale of Harleysville National Bank’s merchant credit card business. Paul D.
